            Case 1:19-cv-00536-PLM-PJG ECF No. 18-2 filed 08/01/19 PageID.371 Page 1 of 3
                                   State of Michigan                              Complaint No.         9-CV-505344
                     Department of Licensing and Regulatory Affairs
                         LIQUOR CONTROL COMMISSION                                Business ID No.       225166
                                   525 W. Allegan St.                                                   L-5
                                    P.O. Box 30005
                            Lansing, Michigan 48909-7505


  In Re:       Greenbush Brewing Co.                                              Date: July 30, 2019
               5875 & 5885 Sawyer Rd
               Sawyer, MI 49125-9380

               SLSPRN MICBRE SWM ON-PREM TR
               OFF-PREM STRG ODRSVA DANCE-ENT

                                                          COMPLAINT
This Complaint alleges that as discovered on June 19, 2019, the licensee or the licensee’s agent, clerk or employee:

 1.        accepted aid or assistance from) another vendor, VanderMill, LLC, and/or Farmhaus Cider Co., and/or
           Fenn Valley Vineyards, by property of any description, rebate or premiums or other valuable thing,
           finished wine and/or cider products, contrary to Section 609 of the Michigan Liquor Control Code, MCL
           436.1609.

 2.        allowed persons, Farmhaus Cider Co., and/or VanderMill, LLC, and/or Fenn Valley Vineyards, whose
           name does not appear on the license, to derive use or benefit from the license, contrary to Rule
           436.1041(1).

 3.        the licensee failed to make required records available for inspection, including, but not limited to, Report
           of Wine Premises Operations, TTB Form 5120.17 for 2019, contrary to Section 217(3) of the Michigan
           Liquor Control Code, MCL 436.1217(3).

 4.        made a false or fraudulent written statement to the Michigan Liquor Control Commission, specifically:
           that Greenbush Brewing Co. would be producing and bottling wine as a small winemaker when in fact
           Anna Rafalski advised Commission investigators that Greenbush did not produce any wine on the
           premises but rather purchased all of the wine and cider that they sold from other licensed vendors ,
           which statement was made for the purpose of inducing the Commission to act, or refrain from taking
           action, or to enable or assist a person Greenbush Brewing Co. in evading the provisions of the Liquor
           Control Code, contrary to Section 1003 of the Michigan Liquor Control Code, MCL 436.2003.

 5.        sold, furnished, or allowed consumption of alcoholic liquor or possessed alcoholic liquor on the licensed
           premises, not purchased from an authorized source, namely, all wine or cider produced by Fenn Valley
           Vineyards, and/or VanderMill, LLC, and/or Farmhaus Cider Co., contrary to Section 901(6) of the
           Michigan Liquor Control Code, MCL 436.1901(6).

      6. Impermissibly received wine from another manufacturer without manufacturing or bottling wine at its
          licensed premises contrary to Section 204a(2)(a)(ii) of the Michigan Liquor Control Code, MCL
          436.1204a(2)(a)(ii).

 7.        Impermissibly sold wine purchased or received from another manufacturer without modifying the
           purchased or received wine, bottling the purchased or received wine, or having placed a label on the
           shiner received from the other manufacturer, contrary to Section 204a(3)(a), (b), and (c) of the Michigan
           Liquor Control Code, MCL 436.1204a(3)(a), (b), and (c).

                                                                                                             EXHIBIT 2
           Case 1:19-cv-00536-PLM-PJG ECF No. 18-2 filed 08/01/19 PageID.372 Page 2 of 3

 8.      failed to maintain appropriate records for a four-year period of time, contrary to Rule 436.1007(3).


Wherefore, it is requested that a hearing be conducted, and a decision made in accordance with section 903 of the Michigan Liquor Control
Code of 1998 being MCL 436.1903, and the Liquor Control Commission Rules.

                                                                              LIQUOR CONTROL COMMISSION
                                                                              LICENSING AND ENFORCEMENT DIVISION

                                                                              By:   ____________________________________

                                                         ACKNOWLEDGMENTS

This complaint was drafted pursuant to a written Violation Report or other information which was submitted to the enforcement arm
of the Commission. As a licensee, you have a right to request, in writing, a copy of the Violation Report at the address listed above.
The licensee may waive a hearing and acknowledge the facts pursuant to this Report.

                     SEE REVERSE SIDE FOR WAIVER OF HEARING AND ACKNOWLEDGMENT FORM

LC-678-4L (03/2019)     LARA is an equal opportunity employer/program. Auxiliary aids, services and other reasonable
                        accommodations are available upon request to individuals with disabilities.




                                                                                                             EXHIBIT 2
      Case 1:19-cv-00536-PLM-PJG ECF No. 18-2 filed 08/01/19 PageID.373 Page 3 of 3

The licensee may elect to appear at a hearing at which time testimony may be taken and the matter adjudged or the licensee may elect to
acknowledge the validity of the complaint and thereby authorize the entry of an order without a formal hearing, which order may assess such
penalties as are provided by Section 903 of the Liquor Control Code of 1998. If a licensee elects to acknowledge the complaint, the licensee
may include, on a separate sheet of paper, any explanation or mitigating circumstances which the licensee believes should be considered in
disposing of the violation.
NOTE: In the event the licensee decides to waive a hearing and acknowledge the facts of this complaint, the original copy of this waiver and
acknowledgment must be signed by the individual licensee, or at least one co-licensee, or at least one partner of a partnership licensee, or at
least one officer of a corporate or club licensee, or at least one member of a limited liability company, and returned to the Michigan Liquor
Control Commission, Hearings and Appeals Section, 525 W. Allegan, P.O. Box 30005, Lansing, Michigan 48909-7505 of fax both sides of the
Complaint to (517) 763-0053.


           WAIVER OF HEARING & ACKNOWLEDGMENT OF COMPLAINT
I (we) hereby voluntarily acknowledge the charges as stated in this complaint, I (we) hereby
waive hearing, representation by aan attorney and appearance of witnesses at such hearing, I
(we) hereby voluntarily consent to the reading of the Violation Report submitted by the law
enforcement agency and consent to such penalty as may be deemed appropriate from the
facts stated therein. I (we) voluntarily consent to my (our) previous violation record, if any,
being reviewed and understand it may be a factor in the determination of the penalty
imposed. No representations, expressed or implied, have been made by anyone concerning
what the penalty shall be.

* Signature of Licensee: ___________________________________Date: ______________
  Print or Type: ______________________________________________________________
                 Name                                      Title

You must include your current telephone number and email address so that the Liquor Control Commission
can contact you.

Current Telephone: _________________________ Current email: _____________________________
* Under the authority set forth in R 436.1913, you must meet one of the following
  conditions in order to sign this acknowledgment of complaint. Please place a
  checkmark in the box next to the condition below that describes your authority to
  sign, and include your associated title above.
    □    The individual licensee. (Example: John Doe, Licensee)

    □    A co-licensee. (Example: John Doe, Co-Licensee)

    □    A partner of a partnership licensee. (Example: John Doe, Partner)

    □    An officer of a corporate licensee. (Example: John Doe, President, Secretary, etc.)

    □    A member or manager of a limited liability company. (Example: John Doe, Manager)

* If you do not meet one of the conditions outlined above, this acknowledgment                                                will not be
  accepted and the matter will be scheduled for a hearing.

For Liquor Control Commission use only




                                                                                                                 EXHIBIT 2
